                                                       1   LAWRENCE E. SKIDMORE, CSB # 137587
                                                           lskidmore@asilaw.org
                                                       2   KATHLEEN C. LYON, CSB #236224
                                                           klyon@asilaw.org
                                                       3   JOSHUAH D. KERBY, CSB #324182
                                                           jkerby@asilaw.org
                                                       4   ARONOWITZ SKIDMORE LYON
                                                           A Professional Law Corporation
                                                       5   200 Auburn Folsom Road, Suite 305
                                                           Auburn, California 95603
                                                       6   Telephone: (530) 823-9736
                                                           Fax: (530) 823-5241
                                                       7
                                                           Attorneys for ClipperCreek, Inc.
                                                       8

                                                       9
                                                      10                               THE UNITED STATES DISTRICT COURT
200 Auburn Folsom Road, Suite 305, Auburn, CA 95603




                                                      11                          FOR THE EASTERN DISTRICT OF CALIFORNIA
       Tel (530)823-9736, Fax (530) 823-5241




                                                      12   CLIPPERCREEK, INC. a California                          Civil Action No.: 2:19-cv-01341-WBS-KJN
                                                           corporation
                                                      13
                                                                                                                    ORDER ON
                                                      14                          Plaintiff,                        STIPULATION TO CONTINUE
                                                                                                                    HEARING
                                                      15                          v.
                                                      16   INTELLIGRATED SYSTEMS, LLC, a
                                                           Delaware limited liability; HONEYWELL
                                                      17   INTERNATIONAL, INC., a Delaware
                                                           corporation, DEPOSCO, Inc., a Georgia
                                                      18   corporation, and DOES 1 through 50, inclusive
                                                      19                          Defendants.
                                                      20
                                                      21

                                                      22

                                                      23   IT IS SO ORDER THAT
                                                      24          The court having considered the parties’ stipulation to continue the hearings on
                                                      25   Defendants Intelligrated and Honeywell’s Motion to Dismiss Plaintiff’s Complaint and
                                                      26   Defendant Deposco’s Motion to Dismiss Pursuant to Federal Rule 12(B)(6) and 12(B)(3) or, in
                                                      27   the Alternative, Motion to Transfer Venue Pursuant To 28 U.S.C. §1404(A) and good cause
                                                      28   appearing therefore,
                                                                                                                1

                                                                                               [proposed] Order to Continue Hearing
                                                       1          IT IS ORDERED that the hearings are continued to November 18, 2019 at 1:30 p.m. in

                                                       2   Courtroom 5 in the above referenced court.

                                                       3   Dated: October 4, 2019

                                                       4

                                                       5

                                                       6

                                                       7

                                                       8

                                                       9
                                                      10
200 Auburn Folsom Road, Suite 305, Auburn, CA 95603




                                                      11
       Tel (530)823-9736, Fax (530) 823-5241




                                                      12

                                                      13

                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26
                                                      27

                                                      28
                                                                                                          2

                                                                                         [proposed] Order to Continue Hearing
